Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by the instantly claimed “molecular weight (Mw)” and “Mw of 1000”.  It is particularly not clear if “Mw” is an abbreviation for “Molecular weight” or is intended to mean “weight average molecular weight”.  See WO 2017/025213, Woutters, page 13, lines 23-25, noting the use of “MW” as an abbreviation for “molecular weight”.  See EP 2993195, Inventors Not Specified yet, paragraph [0023], noting the use of “MW” with number average molecular weight.  Note that the instant specification, page 3, line 4 recites “molecular weight (Mw)”, page 6, line 6 recites “weight average molecular weight” without “(Mw)”, and page 9, line 10 recites “weight average molecular weight (Mw)” such that it is not clear whether “Mw” is intended to mean “molecular weight” or “weight average molecular weight”.  The specification does not clarify what is intended by claim 4 therefore.   In the former case, it is not clear what type of average polymer molecular weight is intended by the instantly claimed molecular weights of the instant claim 4, e.g. number, weight, z, viscosity, or some other type of average polymer molecular weight.  The scope of the claims is therefore not clear.
It is noted that size exclusion chromatography can be used to measure any type of average molecular weight.  The recitation of “as determined by size exclusion chromatography” therefore does not define the type of average molecular weight.  See US Pat. Application Publication No. 2016/0160071, Luo et al., paragraph [0046].


For purposes of examination, the claims will be interpreted as reading on any type of molecular weight.

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1, 3, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4596581 Hohr et al. in view of US Pat. No. 8530362 Nungesser et al.

Regarding claims 1, 7, and 11:

Hohr discloses retanning leather that has been tanned with mineral tanning agents, which may be chrome free.  Note the aluminum and zirconium tanning agents of column 1, lines 8-11.  The tanned leather of Hohr is retanned with an amphoteric polymer composition containing a polymer having amine functional units and acid functional units.  See Hohr, column 1, line 60 to column 2, line 63, noting the carboxylic acid groups and amine groups of the polymers.  See Hohr, column 3, lines 15-25, noting the retanning discussed therein.  The higher amounts of Hohr, column 1, lines 57-59 fall within the scope of the amounts of the instant claim 1, step (b).
This tanning and retanning of Hohr falls within the scope of the instant claim 1, steps (a) and (b).
Hohr does not disclose the instantly claimed step (c).

Nungesser et al. discloses coating leather with acrylic copolymer which is crosslinked with metal transition elements.  Nungesser discloses zinc ions which falls within the scope of the instant claim 7  Note Nungesser, the abstract, column 1, lines 6-32, and the remainder of the document.
Nungesser discloses coatings which are 150 g/m2 when wet at column 13, lines 14-21.  The coating composition uses 27.1 wt% solids, noting column 13, lines 1-12.  Assuming a dry coating density of 1 g/cm3, which maximizes the film volume and thickness, this gives 0.271 * 150 g/m2 or 40.65 g/m2 when the film is dried.  The volume of 40.65 g of film of density 1 g/cm3 is 40.65 cm3.  A 1 square meter film of this coating gives 40.65 65 cm3/(100 cm * 100 cm) =0.004065 cm thickness or 40.65 micron thickness, which falls within the scope of the instant claim 1(c).  Nungesser, column 7, lines 3-4 encompasses solids contents down to 10% by volume which encompasses thinner coatings than those of the example of Nungesser discussed above.  

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to coat the leather of Hohr with the instantly claimed coating thicknesses while minimizing the amounts of zinc ion crosslinker therein because Nungesser discloses coating leather with acrylic copolymer containing acid groups and zinc ion crosslinker to improve properties of the leather at column 1, lines 6-32, Nungesser teaches that too much zinc crosslinker adversely affects the leather properties at column 1, lines 27-32, Nungesser encompasses the coating thicknesses of the instant claims, as discussed above, the leathers of Hohr coated with the coating compositions of Nungesser would have been expected to have a combination of the properties of Hohr with the properties of the coatings of Nungesser, and the amino groups of the retanning agent of Hohr would have been expected to bond with the anionic acid groups of Nungesser’s coatings just as the anionic dyes bond better to the amine containing retanned leathers of Hohr, as taught at Hohr, column 1, lines 17-28, which would have been expected to minimize the amount of zinc required for crosslinking and to minimize the negative effects of using too much zinc crosslinker.

The leather resulting from the above obviousness statement falls within the scope of the instant claim 11.

Regarding claim 3:

Hohr, column 3, lines 15-21 includes amounts of the instant claim 3.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use amounts falling within the scope of the instant claim 3 because they are encompassed by Hohr, column 3, lines 15-21, and the higher amounts of amines and carboxylic acid groups encompassed by Hohr would have been expected to give better retanning and to adhere more anionic dye molecules.

Regarding claim 4:

Hohr, column 3 discloses their amphoteric polymers as having 6-40 carboxyl groups and 12-30% by weight thereof.  This gives a molecular weight range of 900 to 15000.  It is noted that the polymers having 7-40 carboxyl groups have molecular weights of 1050 to 15000 and require no polymer with molecular weights below 1000.  Therefore, the vast majority of the range of Hohr, column 3, lines 18-21 falls within the scope of the instant claim 4 such that Hohr discloses the particulars of the instant claim 4 with sufficient specificity to anticipate the instant claim 4.

5.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4596581 Hohr et al. in view of US Pat. No. 8530362 Nungesser et al., as applied to claims 1, 3, 4, 7, and 11 in paragraph 4 above, further in view of WO 2004/003238 Fennen et al.

The discussion of paragraph 4 above is repeated here in its entirety.

Regarding claim 2:

Hohr in view of Nungesser does not disclose or make obvious the invention of the instant claim 2.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to tan the leather of Hohr in view of Nungesser with glutaraldehyde because Fennen discloses pretanning leather with glutaraldehyde at page 1, the first 15 lines noting the glutaraldehyde of the second paragraph, because the benefits of the coatings of Hohr and Nungesser would have been expected in the glutaraldehyde tanned leathers of Fennen because they would also add amine groups, which behave as discussed above regarding claim 1, to the coated leathers of Hohr in view of Nungesser further in view of Fennen.

6.     Claims 5, 6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the inventions of the instant claims 5, 6, and 8-10.  The prior art considered does not provide proper basis to modify the prior art inventions into those of the instant claims 5, 6, and 8-10.


7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762